EXHIBIT 10.2

[amcwlogoa02.jpg]






April 16, 2015






Via E-mail to stevemacusa@att.net
Mr. Steven Scheinkman
315 Meigs Rd, Suite A
Santa Barbara, CA 93109


Re: Offer of Employment as President & Chief Executive Officer


Dear Steve:


On behalf of A. M. Castle & Co. (“A.M. Castle” or the “Company”), I am pleased
to offer you the position of President and Chief Executive Officer of the
Company, working at the Company’s corporate headquarters in Oak Brook, Illinois.
Your appointment and the compensation package outlined herein are subject to
approval by the Company’s Board of Directors (the “Board”). For purposes of this
letter, your first day of work at the Company will be considered your
“Employment Start Date.”


The terms of this offer are described below:


Duties and Responsibilities:
You will have the responsibilities, duties, and authority as are commensurate
with the position of president and chief executive officer of an entity
comparable to the Company in the United States including, but not limited to,
the powers and duties set forth in the Bylaws of the Company for such office.
You will report solely and directly to (i) the Board or (ii) a director or group
of directors designated by the Board. The Board may assign other duties and
rights to you from time to time and shall have the right to modify your
responsibilities from time to time as the Board may deem reasonably necessary or
appropriate, provided that such duties, rights, and responsibilities are
consistent with your titled position.


Manner of Employment:
During your employment with the Company, you will faithfully, diligently, and
competently perform your responsibilities and duties as President and Chief
Executive Officer of the Company. The foregoing shall not be construed as
preventing you from engaging in other activities as agreed separately in writing
between you and the Board or in appropriate civic or charitable activities which
are not in conflict with the Company’s civic or community activities or adverse
to the policies or interests of the Company, or, after the second anniversary of
your Employment Start Date and with prior approval from the Board, from serving
as a member of the board of directors of one or more for-profit entities, which
do not compete with the Company, as long as such activities do not unduly
interfere or conflict with your responsibilities to the Company.
    
Base Salary:
Your starting annual base salary will be $650,000, less applicable taxes,
deductions and withholdings. The Base Salary will be paid in accordance with the
Company’s normal bi-weekly payroll practices and is subject to annual review.


Executive Incentive Plans:
You will be eligible to participate in the Company’s Short Term Incentive Plan
(“STIP”) beginning in 2015, with a target incentive opportunity of 125% of your
annual Base Salary, and a maximum incentive opportunity of 250% of your annual
Base Salary. The targets for the 2015 STIP will be based on the 2015 Operating
Plan as approved by the Board. To the extent the Company continues the
“Performance Modifier” component in place with the current STIP Plan, your
maximum incentive opportunity in 2015 could be 300% of your annual Base Salary.
The Performance Modifier component of the STIP Program is designed to reward
“superior performance” and is not guaranteed.



EX-1-

--------------------------------------------------------------------------------



In addition, you will be eligible to participate in the Company’s Long Term
Compensation Plan (“LTCP”), which is currently a three year overlapping equity
incentive plan. The terms and components of the LTCP are established each year
by the Human Resources Committee of the Board. You will first become fully
eligible to participate in the LTCP for the 2015-2017 performance cycle.


As we discussed, the Company is currently evaluating significant changes to the
structure of the LTCP. Therefore, while the exact terms of your 2015-2017 LTCP
will be set forth more specifically in definitive award agreements, generally
speaking you will receive the following: (i) a grant of 90,000 stock options
vesting in equal annual installments, based on your anniversary date, over a
three-year period with a ten year expiration; (ii) 65,000 shares of restricted
stock that will vest fully on December 31, 2017, and (iii) 65,000 performance
share units that will vest based on an EBITDA metric for the performance period.
All such awards will be memorialized in written agreements and shall be made in
accordance with the Company’s 2008 Omnibus Incentive Plan (as amended).


Target incentives do not constitute a promise of payment. Your actual payout
will depend on achievement of individual and/or Company performance objectives,
established annually by the Board, and will be governed by the terms and
conditions of the applicable plan documents. Eligibility for participation in
the incentive plans is subject to annual review. All incentive payouts are
subject to applicable taxes, deductions, and withholdings.
   
Board Membership:
You will continue to serve as a member of the Board following your Employment
Start Date in your current Director Class pursuant to the Company’s current
Board structure and nominated for election by the Company at every third annual
meeting of the Company’s stockholders during your employment. Your service as a
member of the Board will be subject to approval by the shareholders of the
Company. If elected to the Board of the Company, you will have all the duties
and responsibilities as are commensurate with the position of director. However,
you will receive no additional compensation for serving as a director of the
Company. Upon termination of your employment as President and Chief Executive
Officer of the Company for any reason, unless otherwise determined by the Board,
you will be deemed to have resigned from the Board (and any boards of
subsidiaries) voluntarily, without any further required action by you. During
your employment, you will also serve on the Board of Directors of Kreher Steel
to the extent your duties and responsibilities permit.


Benefits:
You and your eligible dependents may participate in the Company’s health
insurance benefits (medical, dental, and vision), life insurance, short term and
long term disability, and flexible spending account in accordance with the terms
of each plan. You will also be eligible to participate in the Company’s 401(k)
plan, which provides an employer match up to 6% of employee contributions, and a
non-qualified deferred compensation plan which will allow you to continue
contributing and receiving the employer match beyond the IRS limits for
qualified plans. Other benefits include vacation, and a range of other
additional programs available to you. Please refer to our benefit plan documents
for eligibility and terms of coverage. Of course, A.M. Castle reserves the right
to amend or terminate its benefits at any time. An exception to the vacation
policy for new hires will entitle you to five (5) weeks of PTO each year
beginning in 2015 on a prorated basis, in accordance the Company’s Paid Time Off
policy.


Indemnification:
As an executive officer of the Company, you will be entitled to enter into the
Company’s standard indemnification agreement which is offered to all of its
officers.  This indemnification agreement is effective upon signed acceptance by
the executive officer. You will also be entitled to Company-provided excess
personal liability insurance coverage in the amount provided to all of its
officers.


Automobile & Cell Phone Benefits:
This position is eligible for an “executive class” company vehicle for your
business and personal use in accordance with the Company’s automobile policy.
There is a minimum of $20 per pay period administrative fee paid as an employee
payroll deduction for this benefit. Additionally, this benefit includes a fuel
card. Both the car and the fuel card are taxable benefits for any personal
usage. Please note these allowance benefits are subject to change or
modification at any time.



EX-2-

--------------------------------------------------------------------------------



Relocation to the Chicago Area:
You will be entitled to a full A M. Castle relocation. We will work together in
good faith to amend the benefits provided in the Company's Relocation Policy
(attached as Exhibit A) to better fit your circumstances. For up to one year
following your Employment Start Date the Company will provide you with a
Company-paid, furnished apartment for you and your wife near the Company’s
headquarters in Oak Brook, Illinois; (ii) the Company will gross up the imputed
income related to the apartment to offset any tax impact to you; (iii) at the
end of the one year period of Company-provided housing, you will be entitled to
relocate to the Chicago area with full relocation benefits.


The Relocation Policy will require you to sign an agreement providing that if
you voluntarily terminate your employment with the Company within two (2) years
of receipt of relocation assistance you will be obligated to repay the Company
on the following schedule:


0 to 12 Months - 100% Repayment
12 to 24 Months - 50% Repayment
After 24 Months - 0% Repayment


Termination Arrangements:
As an executive officer of the Company, you will be eligible for severance
benefits in the event of termination of employment without Cause or following a
change in control of the Company. The Company will enter into separate
agreements with you consisting of a Severance Agreement, attached as Exhibit B
(the “Severance Agreement”), and a Change in Control Agreement, attached as
Exhibit C (the “Change in Control Agreement”), to address termination situations
not precipitated by your conduct.
 
The Severance Agreement provides severance benefits to you in exchange for your
agreement to comply with certain covenants. The benefits payable under the
Severance Agreement are not available if benefits are received under the Change
in Control Agreement. The Company provides benefits under the Change in Control
Agreement if an executive’s employment is involuntarily terminated other than
for cause, generally, within two years following a change in control of the
Company. Refer to the Severance Agreement and the Change in Control Agreement
for the terms and conditions of those arrangements.


In addition to the severance benefits described above, in the event your
employment is terminated for any reason, you will be entitled to the following
accrued and unpaid benefits: (i) your base salary through the date of
termination, (ii) except in the event of a termination by the Company for Cause,
any prior fiscal year’s awarded but yet unpaid annual incentive compensation
award earned by you, (iii) accrued but unused vacation pay through the date of
termination, (iv) unreimbursed business expenses incurred in accordance with the
Company’s policy, and (v) other vested benefits and benefits
continuation/conversion rights, if any, in accordance with applicable plans,
programs and arrangements of the Company (other than Company severance plans).


Death or Disability:
In addition to the benefits provided to you under the Severance Agreement and
the Change in Control Agreement, in the event of your death or if you are unable
to render services of substantially the kind and nature, and to substantially
the extent, required to be rendered by you hereunder due to illness, injury,
physical or mental incapacity or other disability, for ninety (90) consecutive
days or shorter periods aggregating at least one hundred eighty (180) days
within any twelve (12) month period, or, if longer, the elimination period under
the Company’s long-term disability plan applicable to you (“Disability”) and
your employment is terminated by Company, then you will be entitled to the
following benefits (except that in the case of Disability, you will only be
entitled to such benefits if you execute and timely deliver to the Company a
valid release as provided in accordance with section 7 of the Severance
Agreement and the revocation period for such release has expired without
revocation):


(i) annual STIP award for the year in which your death or Disability occurs,
pro-rated for the number of days during such year that you were employed prior
to the date of termination of employment; provided, however, that such payment
shall be made only if and to the extent the applicable performance measure(s)
for such STIP award have actually been met (with you being deemed to have
achieved one hundred percent of any applicable individual performance measures);



EX-3-

--------------------------------------------------------------------------------



(ii) with respect to each outstanding and nonvested long-term performance award
(including an equity-based or a non-equity-based long-term performance award)
granted to you by the Company, a payment equal to the amount you would have
received under each such award had you continued in the employ of the Company
through the last day of the applicable performance period, pro-rated for the
number of days during such performance period that you were employed prior to
the date of termination of employment; provided, however, that such payment
shall be made only if and to the extent the applicable performance measure(s)
for such performance period have actually been met with respect to any granted
but not awarded LTCP performance share units; and


(iii) pro rata vesting (based on the number of months of your employment during
the vesting period) of each then-outstanding and nonvested stock option,
restricted stock, restricted stock unit, or other equity-based compensation
award granted to you by the Company.


Executive Stock Ownership Guidelines:
Under the Company’s executive stock ownership guidelines, as amended from time
to time, officers of the Company are required to hold a specified amount of
Company stock before divesting of any equity awards. As President and Chief
Executive Officer you will be required to hold five times your annual base
salary in Company common stock, which must be achieved within five years of your
Employment Start Date.


Non-Disparagement:
You agree that, while you are employed by the Company, and after your
termination of employment with the Company, you will not make any false,
defamatory or disparaging statements about the Company, its affiliates, or the
officers or directors of the Company or its affiliates that are reasonably
likely to cause material damage to the Company, its affiliates, or the officers
or directors of the Company or its affiliates. While you are employed by the
Company, and after your termination of employment with the Company, the Company
agrees, on behalf of itself and its affiliates, that neither the officers nor
the directors of the Company or its affiliates in their external communications
or in their internal, company-wide employee communications shall make any false,
defamatory or disparaging statements about you that are reasonably likely to
cause material damage to you. The foregoing shall not preclude you or the
Company from making truthful statements that are required by applicable law,
regulation or legal process.
Code Section 409A:
To the extent applicable, it is intended that portions of this offer letter
either comply with or be exempt from the provisions of Section 409A of the Code
(as defined in the Severance Agreement).  Any provision of this offer letter
that would cause this offer letter to fail to comply with or be exempt from Code
Section 409A shall have no force and effect until such provision is either
amended to comply with or be exempt from Code Section 409A (which amendment may
be retroactive to the extent permitted by Code Section 409A and you hereby agree
not to withhold consent unreasonably to any amendment requested by the Company
for the purpose of either complying with or being exempt from Code Section
409A).


Employment At-Will:
Please understand that this letter does not constitute a contract of employment
for any specific period of time, but will create an employment at-will
relationship that may be terminated at any time by you or A.M. Castle, with or
without cause and with or without notice. The at-will nature of the employment
relationship may not be modified or amended except by written agreement signed
by you and the Chairman of the Board.


Entire Agreement:
This offer letter and the Exhibits and agreements constitute the entire
agreement between you and the Company with respect to the subject matter hereof
and supersede any and all prior or contemporaneous oral or written
representations, understandings, agreements or communications between you and
the Company concerning those subject matters.


Pre-Employment Drug Screening:
Please understand that this offer is contingent upon the successful completion
of your pre-employment drug testing. You represent that all information provided
to the Company or its agents with regard to your background is true and correct.



EX-4-

--------------------------------------------------------------------------------



Accepting this Offer:
This offer is contingent on you starting employment at the Company on or before
April 17, 2016, or a date mutually agreed upon between you and the Company. This
offer will expire on April 18, 2017, if not accepted on or prior to that date.
To accept this offer, please sign this letter in the space provided below and
scan and email the following signed documents to Marec Edgar at
medgar@amcastle.com.


I look forward to your contributions to the success of A. M. Castle. Feel free
to contact me or Marec Edgar at 847-349-2516 if you have any questions.




Sincerely,




/s/ Brian P. Anderson
 
 
 
 
Brian P. Anderson
 
 
 
 
Chairman of the Board
 
 
 
 
A.M. Castle & Co.
 
 
 
 
 
 
 
 
 
 
I accept this offer of employment as outlined above.
 
 
 
 
 
 
/s/ Steven Scheinkman
 
4/16/2015
 
4/17/2015
Steven Scheinkman
 
Date
 
Planned Employment Start Date
 
 
 
 
 
(contingent upon completion of a satisfactory background and drug check)












EX-5-